 



Exhibit 10.4
LIMITED LIABILITY COMPANY INTERESTS PURCHASE AGREEMENT
          This Limited Liability Company Interests Purchase Agreement (this
“Agreement”), is dated as of May 19, 2006, (the “Effective Date”) by and among
BellBoy, Inc., a Delaware corporation (“Seller”), New Banana Bay, LLC, a
Delaware limited liability company (“Buyer”), and JABO LLC, a Delaware limited
liability company (“Unitholder”). Buyer, Seller and Unitholder are referred to
collectively herein as the “Parties” and each individually as a “Party.”
Background
          WHEREAS, Seller owns 100% of the outstanding limited liability company
interests (the “LLC Interests”) in Marathon Partners Manager LLC, a Delaware
limited liability company (“Marathon Manager”), and Marathon Manager owns 50% of
the outstanding limited liability company interests in Marathon Partners LLC, a
Delaware limited liability company (the “LLC”);
          WHEREAS, the LLC is the owner in fee simple of the real property
commonly known as the Banana Bay Resort and located at 4590 Overseas Highway,
Marathon, Florida 33050 (the “Property”); and
          WHEREAS, Seller desires to sell to Buyer, and Buyer desires to
purchase from Seller, the LLC Interests, on the terms and conditions set forth
in this Agreement.
Agreement
          Now, Therefore, in consideration of the premises and mutual covenants
set forth herein, and intending to be legally bound hereby, the parties hereby
agree as follows:
ARTICLE 1
Definitions
          Section 1.01 Definitions. Capitalized terms used herein will have the
following meanings:
          “Adjustment Amount” means the net credit in favor of Seller or Buyer,
as the case may be, determined in accordance with Section 8.02 and Exhibit A of
this Agreement. The Adjustment Amount at Closing shall be calculated without
duplication of any amounts included in the calculation of the Interim Adjustment
Amount.
          “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
of the Securities and Exchange Commission promulgated under the Securities
Exchange Act of 1934, as amended.
          “BHP” means Boykin Hotel Properties, L.P., an Ohio limited
partnership.

 



--------------------------------------------------------------------------------



 



          “BHP LP Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of BHP dated September 30, 2002, as amended.
          “BHP Unit” means a Common Partnership Unit, as that term is defined is
defined in the BHP LP Agreement.
          “Interim Adjustment Amount” means a credit in favor of Seller in the
amount of $1,613,566, representing the agreed-upon Adjustment Amount through and
including March 31, 2006.
          “Liabilities” means any and all liabilities, claims, actions, demands,
expenses, obligations, damages, suits in equity, debts, accounts, costs,
setoffs, contributions, promises, covenants, attorneys’ fees, and/or causes of
action of whatever kind or character.
          “Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of May 19, 2006, among Braveheart Investors LP, Braveheart II Realty
(Ohio) Corp., Braveheart II Properties Holding LLC, Braveheart II Properties
Company LLC, Boykin Lodging Company and BHP.
          “Person” means an individual or a corporation, partnership, limited
liability company, association, trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
          “Purchase Price” means an amount equal to $3,913,566 (which amount
includes the Interim Adjustment Amount), plus or minus, as the case may be, the
Adjustment Amount.
          “Superior Proposal” means any inquiry, proposal or offer from any
Person relating to (i) the Property or (ii) the LLC Interests (including,
without limitation, any inquiry, proposal or offer relating to or involving
other assets or equity interests of Seller or its Affiliates), that Seller or
its parent company determines in good faith, after consultation with counsel and
a financial advisor of nationally recognized reputation, is more favorable to
Seller or its Affiliates than the transactions contemplated by this Agreement.
ARTICLE 2
Purchase and Sale of LLC Interests
          Section 2.01 Purchase of LLC Interests. On the terms and subject to
the conditions of this Agreement, on the Closing Date, Seller shall sell,
transfer, assign, convey and deliver to Buyer, the LLC Interests.
          Section 2.02 The Closing. The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Baker &
Hostetler LLP, 3200 National City Center, Cleveland, Ohio, on the date of, and
immediately prior to, the closing of the transactions contemplated by the Merger
Agreement (the “Closing Date”).
Page 2

 



--------------------------------------------------------------------------------



 



          Section 2.03 Payments on the Closing Date.
          (a) Subject to Section 10.03, at the Closing, Buyer shall pay to
Seller, an amount equal to the Purchase Price. Payment shall be made by wire
transfer of immediately available funds pursuant to wire transfer instructions
delivered by Sellers to Buyer at least one business day prior to Closing.
          (b) So long as such cooperation does not (i) impose upon Seller any
adverse tax consequences or any other liabilities, or (ii) adversely impact the
ability of Seller to consummate the transactions contemplated by the Merger
Agreement in accordance with the terms thereof or directly or indirectly impose
any adverse present or future tax consequences to the Parent (as defined in the
Merger Agreement) or its subsidiaries, as determined by the Parent in its sole
discretion, Seller shall, upon receipt of an Option Notice (as defined in
Section 2.03(c)), cooperate to satisfy all or any portion of Buyer’s obligation
to pay the Purchase Price as contemplated by Section 2.03(c).
          (c) If Buyer timely delivers an Option Notice in accordance with this
Section 2.03(c), Seller shall transfer or otherwise distribute the LLC Interests
specified in the Option Notice to BHP prior to Closing. At Closing, BHP shall
distribute the applicable LLC Interests to Buyer. In exchange therefor,
Unitholder shall transfer to BHP, and BHP shall redeem, a number of BHP Units
owned by Unitholder with a value equal to the Purchase Price or the applicable
portion thereof (the “Unit Option”). For purposes of this Agreement, the value
of a BHP Unit shall equal the Common Share Merger Consideration (as defined in
the Merger Agreement). Buyer shall deliver notice of its intention to exercise
the Unit Option (including the portion of the Purchase Price to be satisfied
through exercise of the Unit Option) at least five (5) business days prior to
Closing (the “Option Notice”). The Option Notice shall identify the portion of
the LLC Interests Buyer intends to acquire through exercise of the Unit Option.
For the avoidance of doubt, Buyer and Unitholder shall have no right to exercise
the Unit Option if the conditions set forth in Section 2.03(b) are not
satisfied.
          Section 2.04 Buyer’s Additional Closing Date Deliveries. At the
Closing, Buyer shall deliver or cause to be delivered to Seller all of the
following, each duly executed as applicable:
          (a) resolutions of Buyer authorizing the execution and delivery of
this Agreement by Buyer and the performance of Buyer’s obligations hereunder;
          (b) a certificate executed by an executive officer of Buyer dated the
Closing Date certifying on behalf of Buyer that the conditions set forth in
Sections 6.02(a) and 6.02(b) have been fulfilled.
          (c) if the Purchase Price is paid pursuant to the Unit Option as
contemplated by Section 10.03 or Section 2.03(b), an assignment of units in form
and substance reasonably satisfactory to Seller and Buyer sufficient to convey
to BHP good, valid and marketable title to the BHP Units, free and clear of all
liens, claims and encumbrances.
Page 3

 



--------------------------------------------------------------------------------



 



          Section 2.05 Seller’s Closing Date Deliveries. At the Closing, Seller
shall deliver or cause to be delivered to Buyer all of the following, each duly
executed and notarized as applicable:
          (a) an assignment of the LLC Interests in form and substance
reasonably satisfactory to Buyer and Seller sufficient to convey to Buyer good,
valid and marketable title to the LLC Interests, free and clear of all liens,
claims and encumbrances;
          (b) a certificate executed by an officer of Seller dated the Closing
Date certifying on behalf of Seller that the conditions set forth in
Sections 6.03(a) and 6.03(b) have been fulfilled;
          (c) such other separate instruments of sale, assignment or transfer
that Buyer may reasonably deem necessary or appropriate in order to perfect,
confirm or evidence title to all or any part of the LLC Interests; and
          (d) resolutions of Seller authorizing the execution and delivery of
this Agreement and performance of Seller’s obligations hereunder.
ARTICLE 3
Seller’s Representations and Warranties
          Section 3.01 Seller’s Representations and Warranties. Seller hereby
represents and warrants to Buyer as of the date hereof as follows:
          (a) Seller has all requisite limited liability company power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary limited liability company action on the part of
Seller. This Agreement has been duly executed and delivered by Seller, and
constitutes a valid and binding obligation of Seller, enforceable against such
Seller in accordance with its terms.
          (b) Seller is a limited liability company validly existing and in good
standing under the laws of the jurisdiction of its organization. Seller has full
limited liability company power and authority to carry on the business in which
it is engaged. The execution and delivery of this Agreement do not, and the
consummation by Seller of the transactions contemplated hereby will not, result
in a breach or default under Seller’s limited liability company agreement or
other governing instrument.
          (c) Seller does not have any liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement, other than any amounts required to be paid by
Seller to UBS Investment Bank, which shall be the sole responsibility of Seller.
          (d) Except for consents and approvals already obtained, no consent or
approval of any Person, is required with respect to the execution and delivery
of this Agreement
Page 4

 



--------------------------------------------------------------------------------



 



by Seller or the consummation by Seller of the transactions contemplated hereby
or the performance of Seller’s obligations under the Agreement.
          (e) Seller legally and beneficially owns 100% of the issued and
outstanding equity interests in Marathon Manager and Marathon Manager legally
and beneficially owns 50% of the issued and outstanding equity interests in the
LLC, in each case free and clear of any liens, claims and encumbrances. Upon
consummation of the transactions contemplated hereby, Buyer shall acquire good
and valid title to the LLC Interests, free and clear of any liens, claims and
encumbrances.
          (f) With the exception of any obligations arising in connection with
the Orion Loan (as defined in Section 7.05) and any guarantees of direct
obligations of Marathon Manager or the LLC relating solely to the Property or
the development thereof, neither Marathon Manager nor the LLC is a guarantor of
any indebtedness or other obligations of Seller or any of Seller’s affiliates.
          Section 3.02 Exclusivity of Representations. THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN THIS ARTICLE 3 ARE IN LIEU OF AND ARE EXCLUSIVE OF
ALL OTHER REPRESENTATIONS AND WARRANTIES RELATING TO SELLER, THE PROPERTY, THE
LLC INTERESTS AND THE BUSINESS AND OPERATIONS RELATING THERETO, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES. SELLER HEREBY DISCLAIMS ANY SUCH
OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE TO BUYER OR ANY OF ITS AGENTS OR REPRESENTATIVES (AND IN THE CASE OF
BUYER, ANY OFFICER, DIRECTOR OR EMPLOYEE THEREOF) OF ANY DOCUMENTATION OR OTHER
INFORMATION, INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA.
ARTICLE 4
Buyer’s Representations and Warranties
          Buyer represents and warrants to Seller as of the date hereof as
follows:
          Section 4.01 Authority. Buyer has all requisite limited liability
company power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary limited liability company action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms.
          Section 4.02 Organization of Buyer. Buyer is a limited liability
company validly existing and in good standing under the laws of the jurisdiction
in which it is organized. Buyer has full limited liability company power and
authority to carry on the business in which it is engaged. Buyer is a limited
liability company validly existing and in good standing under the laws of the
jurisdiction of its formation. Buyer has full limited liability company power
and authority to carry on the business in which it is engaged. The execution and
delivery of this
Page 5

 



--------------------------------------------------------------------------------



 



Agreement do not, and the consummation by Buyer of the transactions contemplated
hereby will not, result in a breach or default under Buyer’s limited liability
company agreement or other governing instrument.
          Section 4.03 Brokers Fees. Buyer does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
          Section 4.04 Consents and Approvals. No consent or approval of any
Person, is required with respect to the execution and delivery of this Agreement
by Buyer or the consummation by Buyer of the transactions contemplated hereby or
the performance of its obligations under the Agreement.
          Section 4.05 No Registration. Buyer understands and acknowledges that
none of the LLC Interests have been or will be registered under the Securities
Act of 1933, as amended (the “Securities Act”) or the securities laws of any
state of the United States.
          Section 4.06 Investment Intent. The LLC Interests are being acquired
for Buyer’s own account for investment purposes and not with the view to, or for
resale in connection with, any distribution, or public offering thereof within
the meaning of the Securities Act. The entire legal and beneficial interest of
the LLC Interests is being acquired, and will be held, for Buyer’s account only,
and neither in whole nor in part for any other person or entity. Buyer
understands and acknowledges that no market exists for the LLC Interests and
that the LLC Interests may not be sold except pursuant to a registration
statement under the Act or pursuant to applicable federal and state exemptions
from registration.
          Section 4.07 Accredited Investor. Buyer is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D promulgated under the Act.
          Section 4.08 Reliance by Seller; Suitability and Sophistication. Buyer
understands and agrees that Seller is relying upon the accuracy of the
representations, warranties, acknowledgments and agreements set forth herein in
complying with the obligations of Seller under applicable securities laws. Buyer
has (a) such knowledge and experience in financial and business matters that it
is capable of independently evaluating the risks and merits of acquiring the LLC
Interests and of making an informed investment decision, (b) independently
evaluated the risks and merits of acquiring the LLC Interests and has
independently determined that the LLC Interests is a suitable investment for it,
and (c) sufficient financial resources to bear the loss of its entire investment
in the LLC Interests.
          Section 4.09 Condition of Assets and Limitations of Seller’s
Representations. Buyer acknowledges that (a) Buyer will have a reasonable
opportunity to inspect and investigate the Property and all matters relating
thereto, including, without limitation, all of the physical, environmental and
operational aspects of the Property, either independently or through agents and
experts of Buyer’s choosing and (b) Buyer will acquire the LLC Interests based
upon Buyer’s own investigation and inspection. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT, WITH THE EXCEPTION OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN
Page 6

 



--------------------------------------------------------------------------------



 



ARTICLE 3, SELLER IS NOT MAKING ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, ARISING BY OPERATION OF LAW OR OTHERWISE, IN RESPECT OF THE LLC
INTERESTS OR THE PROPERTY, INCLUDING, WITHOUT LIMITATION, AS TO THE PHYSICAL,
ENVIRONMENTAL OR OPERATING CONDITION OF THE PROPERTY OR THE PLUMBING, SEWER,
HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, FOUNDATION AND
SIMILAR STRUCTURAL AND OPERATING COMPONENTS, OR THE FINANCIAL CONDITION, PAST,
PRESENT OR FUTURE, OF THE PROPERTY OR THE LLC. BUYER ACKNOWLEDGES AND AGREES
THAT SELLER HAS EXPRESSLY DISCLAIMED ANY SUCH OTHER OR IMPLIED REPRESENTATIONS
AND WARRANTIES NOTWITHSTANDING THE DELIVERY TO BUYER OR ITS AGENTS OR
REPRESENTATIVES (AND IN THE CASE OF BUYER, ANY OFFICER, DIRECTOR OR EMPLOYEE
THEREOF) OF ANY DOCUMENTATION OR OTHER INFORMATION, INCLUDING ANY FINANCIAL
PROJECTIONS OR OTHER SUPPLEMENTAL DATA. BUYER FURTHER ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER SHALL BE UNDER NO
DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURE REGARDING ANY MATTER WHICH MAY BE KNOWN
TO SELLER, ITS OFFICERS, DIRECTORS, CONTRACTORS, AGENTS OR EMPLOYEES.
          Section 4.10 Release from Liability. Except as may be expressly
provided in this Agreement, Buyer, for itself and its successors in interest,
releases Seller and its successors in interest from, and waives all claims and
liability against Seller for, any structural, physical and/or environmental
condition at the Property, and hereby releases Seller from, and waives all
liability against Seller attributable to, the structural, physical and/or
environmental condition of the Property, including without limitation the
presence, discovery or removal of any hazardous substances in, at, about or
under the Property, or connected with or arising out of any and all claims or
causes of action based upon CERCLA (Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by SARA Superfund Amendment
and Reauthorization Act of 1986), and as may be further amended from time to
time) or any related claims or causes of action or any other federal or state
based statutory or regulatory causes of action for environmental contamination
at, in or under the Property.
ARTICLE 5
Unitholder’s Representations and Warranties
          Section 5.01 Unitholder’s Representations and Warranties. Unitholder
hereby represents and warrants to Seller as of the date hereof as follows:
     (a) Unitholder has all requisite limited liability company power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary limited liability company action on the part of
Unitholder. This Agreement has been duly executed and delivered by Unitholder,
and constitutes a valid and binding obligation of Unitholder, enforceable
against Unitholder in accordance with its terms.
Page 7

 



--------------------------------------------------------------------------------



 



          (b) Unitholder is a limited liability company validly existing and in
good standing under the laws of the jurisdiction of its formation. Unitholder
has full limited liability company power and authority to carry on the business
in which it is engaged. The execution and delivery of this Agreement do not, and
the consummation by Unitholder of the transactions contemplated hereby will not,
result in a breach or default under (with or without notice or lapse of time, or
both), Unitholder’s limited liability company agreement or other governing
instrument or any contract, agreement or other instrument binding upon
Unitholder.
          (c) No consent or approval of any Person, is required with respect to
the execution and delivery of this Agreement by Unitholder or the consummation
by Unitholder of the transactions contemplated hereby or the performance of
Unitholder’s obligations under the Agreement.
          (d) Unitholder will realize a substantial economic benefit as a result
of the consummation of the transactions contemplated hereby.
          (e) Unitholder legally and beneficially owns, and at Closing will own,
BHP Units with a fair market value equal to or greater than the sum of (i) the
Purchase Price plus (ii) the Purchase Price, as that term is defined in the
Limited Liability Company Interests and Asset Purchase Agreement of even date
herewith by and among Buyer and certain affiliates of Seller relating to the
sale of the Pink Shell Beach Resort & Spa (the “Pink Shell Agreement”), free and
clear of any liens, claims and encumbrances. Upon satisfaction of Buyer’s
obligation to pay the Purchase Price pursuant to the redemption of BHP Units as
contemplated by this Agreement, if applicable, BHP shall acquire good,
marketable and valid title to that portion of the BHP Units redeemed in payment
of the Purchase Price, free and clear of any liens, claims and encumbrances.
ARTICLE 6
Closing Conditions And Deliveries
          Section 6.01 Mutual Conditions. The obligations of each of the Parties
to consummate the transactions contemplated by this Agreement shall be subject
to fulfillment of the following conditions precedent:
          (a) With the exception of the filing of the OP Merger Certificate (as
defined in the Merger Agreement), all of the conditions precedent to the
consummation of the transactions contemplated by the Merger Agreement,
including, without limitation, the conditions set forth in Section 5.1(a) and
Section 5.2(a) thereof, shall have been satisfied.
          Section 6.02 Additional Conditions to Obligations of Seller. The
obligation of Seller to effect the transactions contemplated by this Agreement
shall also be subject to the fulfillment or waiver by Seller of the following
conditions:
          (a) The representations and warranties of Buyer set forth in Article 4
shall be true and correct in all material respects with the same effect as if
made at and as of the Closing Date.
Page 8

 



--------------------------------------------------------------------------------



 



          (b) Buyer shall have performed in all material respects each
obligation and agreement and complied in all material respects with each
covenant to be performed and complied with by Buyer hereunder at or prior to the
Closing.
          (c) Seller shall have received the documents required to be delivered
by Buyer pursuant to Section 2.04.
          Section 6.03 Additional Conditions to Obligations of Buyer. The
obligation of Buyer to effect the transactions contemplated by this Agreement
shall also be subject to the fulfillment or waiver by Buyer of the following
conditions:
          (a) The representations and warranties of Seller set forth in
Article 3 shall be true and correct in all material respects with the same
effect as if made at and as of the Closing Date.
          (b) Seller shall have performed in all material respects each
obligation and agreement and complied in all material respects with each
covenant to be performed and complied with by Seller hereunder at or prior to
the Closing.
          (c) Buyer shall have received the documents required to be delivered
by Seller pursuant to Section 2.05.
ARTICLE 7
Agreements of the Parties
          Section 7.01 Maintain Hotel; Construction.
          (a) Subject to Section 7.07, at all times prior to the Closing Date,
Seller shall operate the Property, or cause the Property to be operated, in the
ordinary course of business consistent with past practices and continue to
maintain the insurance on the Property consistent with past practice. In
addition, prior to the Closing Date, Seller shall not, without the prior written
consent of Buyer: (i) permit any new leases or material agreements with respect
to the Property or the LLC that are not terminable by Seller or the LLC upon
30 days notice or less without the payment of a termination fee or penalty;
(ii) permit the LLC to grant any liens or encumbrances on the Property other
than liens arising in the ordinary course of business; or (iii) transfer or
otherwise dispose of the Property.
          (b) Notwithstanding Section 7.01(a), Buyer hereby acknowledges that
Seller has commenced the Project on the Property. Nothing set forth in this
Agreement shall restrict or prohibit Seller from pursuing development of the
Project at such time and on the schedule determined by Seller in its sole
discretion, but in all events, in accordance in all material respects with all
applicable contracts, laws, rules and regulations. For purposes hereof, the
“Project” means the ongoing redevelopment of and construction on the Property.
          Section 7.02 Buyer’s Access to Information and Records Before Closing.
Subject to Section 7.03, from and after the date of this Agreement until
Closing, Seller shall permit representatives of Buyer to have reasonable access
during customary business hours, and in a manner so as not to interfere with the
normal business operations of Seller, to all premises,
Page 9

 



--------------------------------------------------------------------------------



 



properties, books, records, contracts, tax records and documents of or
pertaining to the LLC and the Property.
          Section 7.03 Confidentiality. Each of the parties hereto (each a
“Receiving Party”) agrees, and shall cause each of its representatives and
agents, to keep confidential and not disclose any and all information and data
of a proprietary or confidential nature with respect to another party (a
“Disclosing Party”) which it has received in connection with this Agreement and
the transactions contemplated hereby other than information which is or becomes
generally available to the public other than as a result of disclosure by the
Receiving Party in violation of this Agreement; provided, however, that
notwithstanding the foregoing, each of the parties hereto shall be free to
disclose any such information or data (a) to the extent required by applicable
law, and (b) during the course of or in connection with any legal proceeding
based upon or in connection with the subject matter of this Agreement. In the
event of termination of this Agreement, each party shall return all documents
(including copies thereof) obtained hereunder by such party from the other party
(unless readily available from public information sources). The Receiving Party
will use such confidential information solely in connection with the transaction
contemplated by this Agreement. This Section 7.03 shall survive any termination
of this Agreement. Except as required by law, neither party shall, without the
prior written consent of the other party, disclose or make public this
Agreement, its terms or the transactions contemplated by this Agreement.
          Section 7.04 Further Assurances. Prior to, at and after the Closing,
each party to this Agreement shall execute and deliver such further instruments
of conveyance, sale, assignment or transfer, and shall take or cause to be taken
such other or further action as is reasonably requested by a party hereto, in
order to effectuate the terms and conditions of this Agreement.
          Section 7.05 Title Matters. In the event Buyer elects to obtain a
title policy in respect of the Property at Closing, Seller shall obtain such
title policy from Fidelity National Title Insurance Company, Cleveland, Ohio
(the “Title Company”) and Seller shall execute customary title affidavits and
certificates as are required by the Title Company in connection with the
issuance of the title policy. In addition, Seller shall be obligated to remove
any monetary, mortgage or other financing liens on the Property arising from and
after the Effective Date regardless of whether Buyer elects to obtain a title
policy. Notwithstanding the foregoing, Seller shall, in no event, be obligated
to remove the mortgage and financing liens with respect to the indebtedness
evidenced in that certain Loan Agreement, dated as of February 1, 2006, between
the LLC and Orion Bank, a Florida banking corporation (the “Orion Loan”).
          Section 7.06 Indemnity Obligation. From and after the Closing, Seller
shall indemnify and hold Buyer harmless against any expenses incurred by the LLC
prior to December 23, 2005 that are not paid prior to the Closing. Buyer
represents and warrants that to Buyer has no knowledge of any such unpaid
expenses (it being understood and agreed that Buyer’s knowledge in this Section
shall mean and be limited to the actual knowledge of Robert W. Boykin). This
Section 7.06 shall survive the Closing.
          Section 7.07 Casualty; Condemnation. Buyer shall not be relieved of
Buyer’s obligations hereunder notwithstanding the occurrence of any damage or
destruction to the
Page 10

 



--------------------------------------------------------------------------------



 



Property or any condemnation of all or any portion of the Property, provided
that, prior to Closing, Seller shall and shall cause the LLC to diligently
pursue any insurance claims or any rights Seller or the LLC may have in
connection with any condemnation proceedings relating to the Property.
          Section 7.08 Employee Matters; Workers Compensation Claims. At
Closing, Buyer shall receive as a credit against the Purchase Price an amount
equal to $1,114, in respect of vacation pay for employees of the resort business
operated on the Property. As of the Closing Date, (a) to the extent permitted by
applicable law, the REIT (as defined in the Merger Agreement) shall assume all
worker’s compensation liabilities relating to the Property arising on or prior
to the Cut-Off Date (“Pending WC Claims”) and (b) Parent (as defined in the
Merger Agreement) shall use its best efforts to cause the release of Boykin
Management Company Limited Liability Company from all such Pending WC Claims, it
being understood and agreed that “best efforts” shall not include payment of
liquidated damages to Liberty Mutual unless the failure to pay such amounts
would not be commercially reasonable.
ARTICLE 8
Purchase Price Adjustments
          Section 8.01 Interim Adjustment Amount. Buyer and Seller acknowledge
and agree that the Interim Adjustment Amount was calculated as of March 31, 2006
and as set forth on Exhibit B of this Agreement.
          Section 8.02 Adjustment Amount.
          (a) Seller and Buyer acknowledge and agree that the Adjustment Amount
shall be determined in accordance with this Section 8.02 and Exhibit A of this
Agreement. If the Adjustment Amount results in a net credit in favor of Seller,
the Purchase Price shall be increased by the amount of the Adjustment Amount. If
the Adjustment Amount results in a net credit in favor of Buyer, the Purchase
Price shall be reduced by the amount of the Adjustment Amount.
          (b) Prior to Closing, Seller shall deliver to Buyer monthly financial
reports in respect of the Project. Seller shall use good faith efforts to
include in such financial reports all material information in Seller’s
possession to be included in the calculation of the Adjustment Amount, provided
that Seller and Buyer acknowledge and agree that Seller’s failure to include any
amounts in any monthly report shall not prevent the inclusion of such amounts in
the calculation of the Adjustment Amount at Closing. Absent manifest error, the
books, records and calculations of Seller relating to the Adjustment Amount,
which shall be kept and made by Seller in good faith, shall be binding on all
parties to this Agreement.
ARTICLE 9
Termination
          Section 9.01 Termination of Agreement. This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Effective Time as provided below:
Page 11

 



--------------------------------------------------------------------------------



 



          (a) By mutual written agreement of Buyer and Seller;
          (b) By Buyer or Seller if a court of competent jurisdiction or other
governmental entity shall have issued a final and nonappealable order, decree or
ruling, or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby;
          (c) By Buyer or Seller, upon termination of the Merger Agreement; and
          (d) By Seller, if Seller or any of their respective Affiliates shall
have received a Superior Proposal.
          Section 9.02 Termination Fee. In the event of termination of this
Agreement by Seller as provided in Section 9.01(d), Seller shall pay Buyer an
amount equal to the amount of Buyer’s reasonable out-of-pocket expenses for
which Buyer has not theretofore been reimbursed by Seller, provided that the
aggregate amount of expenses reimbursed pursuant to this Section 9.02 and
Section 9.02 of the Pink Shell Agreement shall not exceed $350,000.
          Section 9.03 Effect of Termination. In the event of termination of
this Agreement by Buyer or Seller as provided in this Article 9, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of Buyer or Seller, other than the confidentiality
provisions of Section 7.03, Section 9.02, this Section 9.03 and Article 11,
which provisions shall survive such termination. Notwithstanding the foregoing,
to the extent that such termination results from a Party’s intentional
misconduct or the willful breach by a Party of any representation, warranty or
covenant set forth in this Agreement, then such Party shall be liable for any
damages incurred or suffered by the other Parties as a result of such breach.
ARTICLE 10
Remedies; Power of Attorney
          Section 10.01 Seller’s Specific Performance. Subject to the last
sentence of Section 9.03, in the event the Closing fails to occur because of
Seller’s failure to perform its obligations under this Agreement, Buyer shall
have the right as its sole and exclusive remedy to specific performance by
Seller of its obligations under this Agreement.
          Section 10.02 Indemnification. From and after the Closing, Buyer
hereby agrees to indemnify, hold harmless and defend Seller and its parent
companies, directors, officers, employees, agents and representatives from and
against any and all Liabilities incurred by any of the foregoing resulting from,
arising out of or caused by any liability of Marathon Manager or the LLC. From
and after the Closing, Unitholder hereby agrees to indemnify, hold harmless and
defend Seller and its parent companies, directors, officers, employees, agents
and representatives from and against any and all Liabilities incurred by any of
the foregoing resulting from, arising out of or caused by a breach of
Unitholder’s representations and warranties set forth in Section 5.01(e). This
Section 10.02 shall survive the Closing.
          Section 10.03 Buyer’s Specific Performance; Limited Power of Attorney.
Page 12

 



--------------------------------------------------------------------------------



 



          (a) Notwithstanding anything to the contrary set forth in this
Agreement, if the transactions contemplated hereby are not consummated by reason
of Buyer’s default of its obligation to purchase the LLC Interests pursuant to
the terms of this Agreement (a “Purchase Default”), Seller or its parent company
shall be entitled, as its sole and exclusive remedy, to (i) cause the transfer
and assignment to, and redemption by, BHP of BHP Units owned by Unitholder with
a value (determined in accordance with Section 2.03(c)) equal to the unpaid
portion of the Purchase Price, in satisfaction of Buyer’s payment obligations
set forth in Section 2.03 and (ii) retain or direct payment of cash proceeds of
the Merger (as defined in the Merger Agreement) otherwise payable to Unitholder
(“Unitholder’s Proceeds”) in satisfaction of Buyer’s obligation to pay the
Purchase Price or any portion thereof.
          (b) In furtherance of Section 10.03(a)(i), effective upon the
occurrence of a Purchase Default, Unitholder hereby constitutes and irrevocably
appoints Seller, by and through any of Seller’s officers, employees, attorneys,
representatives or agents, its true and lawful Attorney-In-Fact, in its name and
place and stead and for its benefit, said appointment being coupled with an
interest, for the limited purpose of causing the assignment and transfer of BHP
Units to Seller in accordance with the terms of this Agreement, including the
execution of such assignments and other transfer instruments as Seller may
reasonably deem necessary.
          (c) In furtherance of Section 10.03(a)(ii), upon execution of this
Agreement, Unitholder shall execute and deliver to Seller a letter in the form
attached hereto as Exhibit C (“Payment Agent Letter”). Following a Purchase
Default, Seller shall be entitled to deliver the Payment Agent Letter to the
Payment Agent named therein and take any and all other actions necessary to
cause the Payment Agent to deliver the Unitholder’s Proceeds as directed in the
Payment Agent Letter. Upon payment of the Purchase Price by Buyer or termination
of this Agreement in accordance with Article 9 hereof, whichever occurs first,
Seller shall promptly return the original execution copy of the Payment Agent
Letter to Unitholder.
ARTICLE 11
Miscellaneous
          Section 11.01 Survival. None of the representations and warranties of
the Parties will survive the Closing.
          Section 11.02 Press Releases and Announcements. No Party shall issue
any press release or announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that Seller and its Affiliates may make any public disclosure Seller or
its Affiliates believes in good faith, based upon the advice of its counsel, is
required by law or regulation or the listing standards of the New York Stock
Exchange (in which case Seller will advise Buyer to the extent practicable prior
to making the disclosure). Any press releases made with the prior knowledge of
Robert Boykin shall be deemed to have been made with the prior written approval
of Buyer and Unitholder.
          Section 11.03 Entire Agreement. This Agreement (including the
documents referred to herein) and the Exhibits hereto constitute the entire
agreement among the Parties and
Page 13

 



--------------------------------------------------------------------------------



 



supersede any prior understandings, agreements, or representations by or among
the Parties, written or oral, that may have related in any way to the subject
matter hereof.
          Section 11.04 Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties named herein and its
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
consent of the other Parties, except that Buyer shall be permitted to assign
this Agreement to an entity owned and controlled by Robert Boykin and Jack
Boykin.
          Section 11.05 Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended or shall be construed to create any third-party
beneficiaries.
          Section 11.06 Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          Section 11.07 Headings. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.
          Section 11.08 Notices. All notices, requests, demands, claims, and
other communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:

     
If to Seller:
  Copy to:
 
   
c/o Boykin Lodging Company
  Baker & Hostetler LLP
Guildhall Building
  3200 National City Center
45 W. Prospect Avenue, Suite 1500
  Cleveland, Ohio 44114
Cleveland, Ohio 44115
  Attn: John M. Gherlein
Attn: Richard Conti
 
 
   
If to Buyer or Unitholder:
  Copy to:
 
   
c/o Robert Boykin
  Timothy Q. Hudak
Guildhall Building
  Eckert, Seamans, Cherin & Mellott, LLC
45 W. Prospect Avenue, Suite 1550
  U.S. Steel Tower
Cleveland, Ohio 44115
  600 Grant Street, 44th Floor
 
  Pittsburgh, Pennsylvania 15219

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, facsimile, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other
Page 14

 



--------------------------------------------------------------------------------



 



communication shall be deemed to have been duly given unless and until it
actually is received by the Party for whom it is intended. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.
          Section 11.09 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws (and not the law of conflicts) of
the State of Ohio.
          Section 11.10 Consent to Jurisdiction; Venue. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the state courts of Ohio
and to the jurisdiction of the United States District Court for the Northern
District of Ohio, for the purpose of any action or proceeding arising out of or
relating to this Agreement and each of the Parties irrevocably agrees that all
claims in respect to such action or proceeding may be heard and determined
exclusively in any Ohio state or federal court sitting in the City of Cleveland.
Each of the Parties agrees that a final judgment in any action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          Each of the Parties irrevocably consents to the service of any summons
and complaint and any other process in any other action or proceeding relating
to this Agreement, on behalf of itself or its property, by the personal delivery
of copies of such process to such Party. Nothing in this Section 11.10 shall
affect the right of any Party hereto to serve legal process in any other manner
permitted by law.
          Section 11.11 Amendments and Waivers. The Parties may mutually amend
any provision of this Agreement at any time prior to the Closing with the prior
authorization of its boards of directors or other governing bodies. No amendment
of any provision of this Agreement shall be valid unless the same shall be in
writing and signed by all of the Parties. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.
          Section 11.12 Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
          Section 11.13 Expenses. Each of the Parties shall bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the
Page 15

 



--------------------------------------------------------------------------------



 



transactions contemplated hereby. Buyer shall pay for any transfer, mortgage,
documentary stamp and sales taxes and fees (including State and County mortgage
and deed taxes) incurred in connection with the consummation of the transactions
contemplated hereby.
          Section 11.14 Construction. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context otherwise requires. Whenever the words “include,” “includes,” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Whenever the context requires, words used in the
singular shall be construed to mean or include the plural and vice versa, and
pronouns of any gender shall be deemed to include and designate the masculine,
feminine or neuter gender. The terms “hereof,” “herein,” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
(including all of the Exhibits hereto), and Article, Section and Exhibit
references are to the Articles, Sections and Exhibits to this Agreement unless
otherwise specified.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Page 16

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the parties hereto has caused this Agreement to
be duly executed by its respective authorized representative as of the date
first above written.

             
 
            SELLER:   BELLBOY, INC.    
 
           
 
  By:   /s/ Richard C. Conti    
 
           
 
  Its:   Vice President    
 
            BUYER:   NEW BANANA BAY, LLC    
 
           
 
  By:   /s/ Robert W. Boykin    
 
           
 
  Its:   Managing Member    
 
            UNITHOLDER:   JABO LLC, a Delaware limited liability company    
 
                By: Boykin Management Company Limited Liability Company, its
Managing Member    
 
           
 
  By:   The Boykin Group, Inc., its Member    
 
           
 
  By:   /s/ Robert W. Boykin    
 
           
 
      Robert W. Boykin
President    

     The undersigned hereby executes this Agreement for the sole purpose of
acknowledging and agreeing to Sections 2.03 and 10.03 hereof.

             
 
            BHP:   BOYKIN HOTEL PROPERTIES, L.P.    
 
                By: Boykin Lodging Company, its general partner    
 
           
 
  By:   /s/ Richard C. Conti    
 
           
 
  Its:   President    

Page 17

 



--------------------------------------------------------------------------------



 



Exhibit A
Adjustment Amount Methodology
The Purchase Price shall be adjusted by 50% (to reflect Marathon Manager’s 50%
ownership interest in the LLC) of each of the following:

  (1)   Increased by all capitalized costs and expenditures incurred from April
1, 2006 through Closing.     (2)   Increased by the value recorded on the
balance sheet for the LLC for each of the following on the Closing Date:

         
 
  Cash — Operating Account   A/R — Intercompany
 
  Cash — Operating   A/R Trade
 
  Cash — Payroll   A/R Other
 
  Cash — Merchant   A/R Guest Ledger
 
  Cash — Depositary   A/R Miscellaneous
 
  Cash — House Bank   A/R Owner
 
  Cash Imprest Account   Prepaid Maintenance Contracts
 
  Cash Concentration   Prepaid Other
 
  Cash Mastercard Visa   Prepaid Health Insurance
 
  Cash Discover   Prepaid Development
 
  Cash American Express   Prepaid — Other Costs
 
  A/R — Trade   Deposits Security

, together with such other categories of assets as may arise in the ordinary
course of business prior to Closing.

  (3)   Decreased by the value recorded on the balance sheet for the LLC for
each of the following on the Closing Date:

         
 
  A/P — Trade   Accrued — Real Estate Tax
 
  A/P — Capital Expenditures   Accrued — Personal Property Tax
 
  A/P Trade   Accrued Payroll
 
  A/P Other   Accrued Bonus Expense
 
  A/P Clearing   Accrued Insurance
 
  A/P Intercompany   Accrued Workers Compensation-Premiums
 
  A/P BMC   Accrued Vacation
 
  A/P Advance Deposits   Accrued Utilities
 
  A/P Gift Certificates   Accrued Other
 
  A/P All Other   Accrued Pension 401(k)
 
  Accrued — Audit/Tax Fees   Occupancy Tax Payable
 
  Accrued — Legal Fees   Sales Tax Payable
 
  Accrued — Interest – Debt   Use Tax Payable
 
  Accrued — Other    

 



--------------------------------------------------------------------------------



 



, together with such other categories of liabilities as may arise in the
ordinary course of business prior to Closing.

  (4)   Decreased by the net income (or increased by the net loss) (calculated
in accordance with GAAP) of the LLC from 12:01 a.m. on April 1, 2006 through
Closing, without deduction for depreciation and amortization and prior to any
income and expenses relating to any incidents giving rise to workers
compensation claims occurring prior to the Cut-Off Date.     (5)   Increased by
a prorata portion (based upon # days elapsed/365) of any prepaid property,
casualty, worker’s compensation or other insurance.     (6)   Increased by net
additions (or decreased by net reductions) in inventory levels (including, but
not limited to Beverage, Gift Shop, Fuel/Oil, Spa Merchandise and Other) as
reflected on the balance sheet at the Property at Closing, as compared to the
inventory at March 31, 2006, which totaled $0.     (7)   Increased by imputed
interest for the period from April 1, 2006 through Closing based upon the total
of (a) $65,929 plus (b) the project costs of the Marathon development
(calculated at a monthly interest rate equal to Seller’s monthly interest rate
under that certain Senior Secured Line of Credit by and among Seller certain of
its affiliates and Lehman Brothers Bank, FSB and Lehman Commercial Paper, Inc.,
excluding any amounts payable in respect of the non-use fee payable thereunder).

In addition, the Purchase Price shall be decreased by $1,114, representing the
credit to Buyer contemplated by Section 7.08 of this Agreement.
Page 2

 



--------------------------------------------------------------------------------



 



Exhibit B
Interim Adjustment Amount Calculation
See attached.

Page 3



--------------------------------------------------------------------------------



 



Marathon Partners—100%

                                                                      Accounting
                  Pro-rated   Development                 Date   Payee  
Description   Total Amount   Amount   Costs   Acquisition Costs   Loan Costs  
Postage   Travel   12/14/2005    
Orion Bank
  Appraisal Costs     5,500.00       5,500.00                       5,500.00    
                1/12/2006    
Purchase of the Property
  net of Mortgage     2,912,201.06       2,912,201.06               2,912,201.06
                            1/13/2006    
DHL
        37.52       37.52                               37.52            
1/20/2006    
Robert Boykin
  1/9 Marathon City Planning Meeting     407.89       407.89                    
                  407.89     1/20/2006    
Turrell & Assoc
  Dec Fees     707.50       159.76       159.76                                
    1/24/2006    
DHL
  Loan package     13.19       13.19                               13.19        
    1/27/2006    
Julie L. Richter
  Acquisition Travel     1,245.87       1,245.87                                
      1,245.87     1/31/2006    
The Craig Company
  December Dev Fees     1,718.37       388.02       388.02                      
              1/31/2006    
Gunster, Yoakley
  VS BB Marathon Inc & Manson     9,573.72       9,573.72               9,573.72
                            1/31/2006    
Gunster, Yoakley
  Close on Purchase     1,113.00       1,113.00               1,113.00          
                  2/1/2006    
Orion Bank
  Loan closing costs     134,633.00       134,633.00                      
134,633.00                     2/6/2006    
John J. Wolfe PA
  Prof Fees — Dev Agreement     2,716.00       2,716.00       2,716.00          
                          2/14/2006    
MBI/K2M Architecture
  Add'l Survey/Ins Review     5,125.00       5,125.00       5,125.00            
                        2/14/2006    
MBI/K2M Architecture
  Jan Development Fees     52,651.04       52,651.04       52,651.04            
                        2/14/2006    
MBI/K2M Architecture
  December Dev Fees     43,581.75       9,841.04       9,841.04                
                         
 
                                                                   
 
                                                            Total  
 
        3,171,224.91       3,135,606.11       70,880.86       2,922,887.78      
140,133.00       50.71       1,653.76  

This schedule represents 100% of the activity of the Partnership. Boykin’s share
is 50%.



--------------------------------------------------------------------------------



 



Marathon Partners—100%

                                                                      Accounting
Date   Payee   Description   Amount   Development
Costs   Loan Costs   Acquisition
Costs   Postage   Capital   Conf.
Calls   2/21/2006    
Turrell & Assoc
  Jan Fees — Dock Reno     882.50       882.50                                  
          2/21/2006    
 
  Carpet for Bungalow     1,315.08                                      
1,315.08             2/21/2006    
Mark Thompson
  Legal Fees****     4,500.00                       4,500.00                    
        2/22/2006    
Gary Zdolshek
  Reimbursement for expenses****     1,329.14                       1,329.14    
                        2/27/2006    
Fred’s Beds
  Bungalow Furniture     4,570.91                                       4,570.91
            2/28/2006    
Boykin Management
  Conf Call — BBR Parking     43.84                                            
  43.84     2/28/2006    
The Craig Company
  January Development Fees     6,071.59       6,071.59                          
                  3/6/2006    
Banana Bay Resort
  Plumbing items for Bungalows     1,725.24                                    
  1,725.24             3/10/2006    
Fred’s Beds
  Swivel Rocker     321.43                                       321.43        
    3/14/2006    
DHL
        7.33                               7.33                     3/14/2006  
 
Turrell & Assoc
  Fees/EFO Permit     752.50       752.50                                      
      3/17/2006    
DHL
        12.24                               12.24                     3/21/2006
   
John J. Wolfe PA
  Feb Services — Development     3,948.00       3,948.00                        
                    3/21/2006    
eBluepring Lakeside
  blueprints     214.57       214.57                                            
3/27/2006    
MBI/K2M Architecture
  Progress billing     49,108.95       49,108.95                                
            3/29/2006    
Beacon Construction
  Trailer Reconstruction Costs     10,258.50                                    
  10,258.50             3/31/2006    
Baker & Hostetler
  accrue 1st qtr fees     19,758.94       3,434.28               16,324.66      
                      3/31/2006    
MBI/K2M Architecture
  accrue 1st qtr fees     45,618.52       45,618.52                            
                3/31/2006    
PMC
  accrue 1st qtr fees     6,000.00       6,000.00                              
              3/31/2006    
DHL
        73.75                               73.75                     3/31/2006
   
The Craig Company
  Feb Fees     2,461.00       2,461.00                                          
  3/31/2006    
BMC
  conference calls     8.74                                               8.74  
  3/31/2006    
Baker & Hostetler
  accrue 1st qtr fees     21,926.83               21,926.83                    
                     
 
                                                              Total  
 
        180,909.60       118,491.91       21,926.83       22,153.80       93.32
      18,191.16       52.58  

This schedule represents 100% of the activity of the Partnership. Boykin’s share
is 50%.
 

****allocated



--------------------------------------------------------------------------------



 



Boykin Hotel Properties
Interest on Marathon Development
2006

                                                                               
                                                                      INTEREST  
NON-USE FEES                                                                    
        0.375%               Principal   Period Outstanding   Number   Base
Rate/                           Total   Increases   Total   Net   Cumulative
Spend   Amount   From   To   of Days   LIBOR   Spread   Rate   Interest   by
Month   in non-use fees   by Month   interest cost   Costs
35,440.43
    35,440.43     2/15/2006   2/20/2006     6       4.6250 %     3.750 %    
8.3750 %     49.47               2.22                          
441.25
    35,881.68     2/21/2006   2/27/2006     7       4.6250 %     3.750 %    
8.3750 %     58.43               2.62                          
3,035.80
    38,917.48     2/28/2006   2/28/2006     1       4.6250 %     3.750 %    
8.3750 %     9.05       116.95       0.41       5.24       111.71       111.71  
 
 
    38,917.48       3/1/2006   3/13/2006     13       4.6250 %     3.750 %    
8.3750 %     117.71               5.27                          
376.25
    39,293.73     3/14/2006   3/20/2006     7       4.6250 %     3.750 %    
8.3750 %     63.98               2.87                            
2,081.29
    41,375.01     3/21/2006   3/26/2006     6       4.6250 %     3.750 %    
8.3750 %     57.74               2.59                            
24,554.48
    65,929.49     3/27/2006   3/31/2006     5       4.6250 %     3.750 %    
8.3750 %     76.68       316.11       3.43       14.16       301.95       413.67
 
 
                                                                               
               

 



--------------------------------------------------------------------------------



 



Banana Bay — Marathon
Profit & Loss
Year to Date

                                                                             
2/15/2006   3/31/2006   Purchase price adjustment     Corporate YTD   Hotel YTD
  Total   Corporate YTD   Hotel YTD   Total   Corporate YTD   Hotel YTD   Total
             
Rooms Revenue
  $ —     $ 178,717     $ 178,717     $ —     $ 547,994     $ 547,994     $ —  
  $ 369,277     $ 369,277  
F&B Revenue
    —       —       —       —       —       —       —       —       —  
Other Revenue
    —       6,814       6,814       —       13,970       13,970       —      
7,156       7,156                            
TOTAL REVENUE
    —       185,531       185,531       —       561,964       561,964       —  
    376,433       376,433  
 
                                                                       
Room Expense
    —       35,184       35,184       —       92,062       92,062       —      
56,878       56,878  
F&B Expense
    —       —       —       —       —       —       —       —       —  
All Other Expenses
    —       2,003       2,003       —       6,474       6,474       —      
4,471       4,471                            
TOTAL DEPT EXPENSE
    —       37,187       37,187       —       98,536       98,536       —      
61,349       61,349  
 
                                                                       
Rooms Profit
            143,533       143,533               455,932       455,932       —  
    312,399       312,399  
F&B Profit
            —       —               —       —       —       —       —  
All Other Profit
            4,811       4,811               7,496       7,496       —      
2,685       2,685                
TOTAL DEPT PROFIT
    —       148,344       148,344       —       463,428       463,428       —  
    315,084       315,084  
 
                                                                       
Administrative and general
    —       25,306       25,306       —       72,739       72,739       —      
47,433       47,433  
Marketing
    —       1,010       1,010       —       2,784       2,784       —      
1,774       1,774  
Utilities
    —       20,020       20,020       —       39,801       39,801       —      
19,781       19,781  
Repairs & Maintenance
    —       18,907       18,907       6,600       36,630       43,230      
6,600       17,723       24,323  
Franchise Fees
    —       —       —       —       —       —       —       —       —  
Management Fees
    —       9,276       9,276       —       28,095       28,095       —      
18,819       18,819                            
TOTAL UNDISTRIBUTED
    —       74,519       74,519       6,600       180,049       186,649      
6,600       105,530       112,130  
 
                                                                       
HOUSE PROFIT
    —       73,825       73,825       (6,600 )     283,379       276,779      
(6,600 )     209,554       202,954  
 
                                                                       
Property Insurance
    8,384       2,425       10,809       33,537       4,738       38,275      
25,153       2,313       27,466  
Property Taxes
    5,822       —       5,822       13,721       —       13,721       7,899    
  —       7,899  
Rent
    —       —       —       —       —       —       —       —       —  
Other Fixed Expenses
    43,313       9,735       53,048       49,773       —       49,773      
6,460       (9,735 )     (3,275 )                          
OPERATING INCOME (LOSS)
    (57,519 )     61,665       4,146       (103,631 )     278,641       175,010
      (46,112 )     216,976       170,864  
 
                                                                       
Mortgage Interest
    25,025       —       25,025       105,679       —       105,679       80,654
      —       80,654  
Amortization of deferred financing costs
    3,343       —       3,343       15,200       —       15,200       11,857    
  —       11,857  
Depreciation expense
    2,255       —       2,255       24,597       —       24,597       22,342    
  —       22,342                            
NET INCOME (LOSS)
    (88,142 )     61,665       (26,477 )     (249,107 )     278,641       29,534
      (160,965 )     216,976       56,011  
 
                                                                       
Adjustments to Net Income (Loss)
 
                                                                       
Depreciation expense
    2,255       —       2,255       24,597       —       24,597       22,342    
  —       22,342  
Amortization of deferred financing costs
    3,343       —       3,343       15,200       —       15,200       11,857    
  —       11,857  
Other adjustments
    41,496       —       41,496       41,496       —       41,496       —      
—       —                              
ADJUSTED INCOME
    (41,048 )     61,665       20,617       (167,814 )     278,641       110,827
      (126,766 )     216,976       90,210  

 



--------------------------------------------------------------------------------



 



          Purchase Price   Marathon  
Marathon profit adjustment
    (45,105.14 )
Pre-Feb 15 th capital — Marathon
    1,567,803.05  
Post Feb 15 th capital — Marathon
    90,454.80  
Interest through 3/31/2006 — Marathon
    413.67  
Marathon inventory adjustment
    —  
 
     
Total Purchase Price Adj.
  $ 1,613,566.39  
 
     

 



--------------------------------------------------------------------------------



 



Exhibit C
Payment Agent Letter
[Payment Agent Name]
[Payment Agent Address]
May ___, 2006
     Re:     Payment of Merger Consideration
Ladies and Gentlemen:
     Reference is made to that certain Agreement and Plan of Merger, dated May
___, 2006, among [Parent], [REIT Merger Sub], [OP Merger Sub], [Company] and
[Operating Partnership] (the “Merger Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement.
     Pursuant to the Merger Agreement, the undersigned, JABO LLC, a Delaware
limited liability company (“Unitholder”) is entitled to receive certain Common
Share Merger Consideration of no less than
$                                         1 (the “Merger Consideration”).
[Unitholder] hereby authorizes and directs [ Payment Agent] to pay the Merger
Consideration, or such portion thereof as is set forth on Schedule 1 attached
hereto, to Boykin Lodging Company, an Ohio corporation (the “Company”), or the
Company’s designee identified on Schedule 1, pursuant to the wire transfer
instructions set forth on Schedule 1.

            Sincerely,


[Unitholder]
                       

 

1   The Company shall be entitled to insert the appropriate amount of Merger
Consideration and complete Schedule 1 prior to delivery to the Payment Agent.

Page 2 



--------------------------------------------------------------------------------



 



Schedule 1
Wire Transfer Instructions
Payee:                                                                 
Payee EIN:                                                         
Payment Amount:$                                            
Wire Transfer Instructions:

Page 2